Case 1:19-cv-04216-ILG-PK Document 83 Filed 07/22/20 Page 1 of 9 PagelD #: 800

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
X

 

KASHMIR GILL,

Case No. 1:19-cv-04216 (ILG) (PK)
Plaintiff,

— against —

JUS BROADCASTING CORP.;

JUS PUNJABI, LLC; JUS ONE CORP;
JUS BROADCASTING CORP. PVT LTD;
and PENNY SANDHU,

Defendants.
xX

NOTICE OF MOTION TO COMPEL
PLAINTIFF TO PRODUCE DOCUMENTS

 

PLEASE TAKE NOTICE that, upon the annexed declaration of Paul Batista,
defendants JUS Broadcasting Corp., JUS Punjabi, LLC, JUS One Corp., JUS Broadcasting Corp.
PVT Ltd., and Penny Sandhu by and through their attorney, Paul Batista, P.C., will move this
Court (Hon. Peggy Kuo, U.S.M.J.) at a date and time and manner to be selected by the Court for
an order, pursuant to Fed. R. Civ. P. 37, compelling plaintiff Kashmir Gill to produce documents
in response to “Defendants’ First Request for Production of Documents” dated June 10, 2020.

PLEASE TAKE FURTHER NOTICE that plaintiff is required to respond to the

motion not later than August 3, 2020 in accordance with the text order filed July 20, 2020.
Case 1:19-cv-04216-ILG-PK Document 83 Filed 07/22/20 Page 2 of 9 PagelD #: 801

DATED: New York, New York
July 22, 2020

PAUL BATISTA, P.C.

 

 

~~ Paul Batista
Attorhey for Defendants

JUS Broadcasting Corp., JUS Punjabi,
Lk , JUS One Corp., JUS Broadcasting
Corp. PVT Ltd. and Penny Sandhu

26 Broadway — Suite 1900

New York, New York 10004

(631) 377-011144-7677

Batista007@aol.com

TO: All Counsel on Service List (Via ECF)
Case 1:19-cv-04216-ILG-PK Document 83 Filed 07/22/20 Page 3 of 9 PagelD #: 802

Exhibit 1
Case 1:19-cv-04216-ILG-PK Document 83 Filed 07/22/20 Page 4 of 9 PagelD #: 803

UNITED STATES DISTRICT COURT
EASTER N DISTRICT OF NEW YORK
x

 

KASHMIR GILL,

Case No. 1:19-cv-04216 (ILG) (PK)
Plaintiff,

— against —

JUS BROADCASTING CORP.;

JUS PUNJABI, LLC; JUS ONE CORP;
JUS BROADCASTING CORP. PVT LTD;
and PENNY SANDHU,

Defendants.
X
DECLARATION OF PAUL BATISTA IN SUPPORT

OF DEFENDANTS’ MOTION TO COMPEL PRODUCTION
Of DOCUMENTS BY PLAINTIFF KASHMIR GILL

 

PAUL BATISTA declares under penalty of perjury as follows:

lj I was admitted to practice in this Court in 1975 and represent all defendants
in this litigation. I submit this declaration in support of defendants’ motion for an order, pursuant
to Fed. R. Civ. P. 37, compelling plaintiff Kashmir Gill (“Gill”) to respond to “Defendants’ First
Request for Production of Documents from Plaintiff Kashmir Gill” dated and served on June 10,
2020 (the “Document Demand”). (Annexed as Exhibit 1 is a copy of the Document Demand.)
Except as otherwise specifically indicated, I have personal knowledge of the facts set forth in this

declaration.

Requested Relief
Z. This is a simple, direct and straightforward motion. First, plaintiff Gill was
served with the Document Demand on or about June 10, 2020.
3: Second, almost two months have elapsed since the service of the Document

Demand, and not a single document has been produced by Gill.
Case 1:19-cv-04216-ILG-PK Document 83 Filed 07/22/20 Page 5 of 9 PagelD #: 804

4. Third, I have repeatedly asked Gill’s attorney, Alan R. Ackermann, to
produce the documents.

5. Fourth, on July 20, 2020, Mr. Ackerman advised me categorically that Gill
refused to produce documents until such time, if ever, as Gill, at his own discretion, saw fit to do
so.

6. In a good faith effort to secure compliance with the Document Demand, I
have several times requested that Mr. Ackerman produce the documents. He has refused to do so.
Conclusion

ds For the foregoing reasons, I respectfully request that the Court enter an
order, pursuant to Fed. R. Civ. P. 37, compelling plaintiff to produce forthwith the documents
required by the Document Demand.

Dated: New York, New York

July 22, 2020 “| ZW

/ PAUL BATISTA
Case 1:19-cv-04216-ILG-PK Document 83 Filed 07/22/20 Page 6 of 9 PagelD #: 805

Exhibit 1
Case 1:19-cv-04216-ILG-PK Document 83 Filed 07/22/20 Page 7 of 9 PagelD #: 806

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

x

 

KASHMIR GILL,
Case No. 1:19-cv-04216 (ILG) (PK)
Plaintiff,

— against —

JUS BROADCASTING CORP;

JUS PUNJABI, LLC; JUS ONE CORP;
JUS BROADCASTING CORP. PVT LTD;
and PENNY SANDHU,

Defendants.

X

DEFENDANTS’ FIRST REQUEST FOR PRODUCTION OF DOCUMENTS
FROM PLAINTIFF KASHMIR GILL

 

Pursuant to Fed. R. Civ. P. 34, defendants JUS Broadcasting Corp. (“JUS
Broadcasting”), JUS Punjabi, LLC («JUS LLC”), JUS One Corp. (“JUS One”), JUS Broadcasting
Corp. PVT Ltd. (“JUS PVT”) and Penny Sandhu (collectively, the “JUS defendants”), by and
through their attorney, Paul Batista, P.C., for their First Request for Production of Documents by
plaintiff Kashmir Gill hereby demand as follows:

Instructions and Definitions

1, Defendants hereby expressly incorporate in full Local Civil Rule 26.3
(“Uniform Definitions in Discovery Requests”) of the Local Rules of the United States District
Courts for the Southern and Eastern Districts of New York.

2. The term “JUS defendants” includes any and all entities in which defendant
Ms. Sandhu owns an interest or which Ms. Sandhu controls even if such entities are not explicitly

named as defendants in this action.
Case 1:19-cv-04216-ILG-PK Document 83 Filed 07/22/20 Page 8 of 9 PagelD #: 807

Specific Document Demands

1. All documents, including, among other things, checks, receipts, and wire
transfer materials, reflecting or embodying alleged transfers of funds, if any, from plaintiff Gill
and any person or entity with which Gill is affiliated or associated to the JUS defendants and Ms.
Sandhu since the date of the first alleged transfer mentioned in plaintiff's original complaint and
Amended Complaint.

ay All documents relating to, reflecting or embodying all communications in
any format, including, without limitation, notes, e-mails, texts, letters, memoranda, or any words
transmitted by social media, sent by plaintiff Gill or any person or entity with which Gill is
affiliated to the JUS defendants and Ms. Sandhu.

3, All documents relating to, reflecting or embodying all communications in
any format, including, without limitation, notes, e-mails, text messages, letters, memoranda, or
words transmitted by any form of social media, sent to plaintiff Gill or any person or entity
associated with plaintiff Gill by Ms. Sandhu and any of the JUS defendants since the date of the
first contacts mentioned by Gill in his original complaint and Amended Complaint.

4, All documents constituting federal and state income tax returns filed by
plaintiff Gill since 2011.

3 All documents constituting, reflecting or relating to anyone regarding the
JUS defendants since 2011 (including, without limitation, advertisers or other entities which
engage in advertising).

6, All bank statements issued to Gill and any person or entity with which Gill
is affiliated or associated in which transfers of funds to any and all of the JUS defendants are

reflected or described.
Case 1:19-cv-04216-ILG-PK Document 83 Filed 07/22/20 Page 9 of 9 PagelD #: 808

G Any and all documents which relate to, refer to, or evidence the allegations

of the original complaint or the Amended Complaint,
8. Any and all documents obtained to date by Gill from all non-parties

(whether by third party subpoena or otherwise) regarding or relating to any or all of the JUS

defendants.

9. All recordings of Ms. Sandhu speaking, whether or not Gill was
participating in the conversation with Ms. Sandhu, or recordings of any person employed by or

associated with the JUS defendants.

10. Transcripts of any recordings of Ms. Sandhu or any person employed by or

associated with the JUS defendants.
DATED: June 10, 2020

PAUL BATISTA, P.C
Ae Ea
Paul Batista

Attorney for Defendants

26 Broadway, Suite 1900
New York, New York 10004
(631) 377-0111 (T)
Batista007@aol.com

By:

 

To: LAW OFFICES
OF ALAN R. ACKERMAN
1719 NJ-10 Suite 106
Parsippany, New Jersey 07054
(973) 898-1177
araesq@alanackermanlaw.com

STEVEN A. JAYSON

Ameri Law Firm

58 Main Street

Hackensack, New Jersey 07069
